                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    RICHARD ZEITLIN, et al.,                              Case No. 2:19-CV-698 JCM (VCF)
                 8                                          Plaintiff(s),                      ORDER
                 9           v.
               10     UNITED STATES FEDERAL TRADE
                      COMMISSION,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is defendant United States Federal Trade Commission’s
               14
                      (“FTC”) motion to admit government attorney. (ECF No. 16). Plaintiff American Technology
               15
                      Services, LLC’s (“ATS”) filed a non-opposition. (ECF No. 17).
               16
                             Also before the court is ATS’ motion to extend time to supplement pro hac vice petition.
               17
                      (ECF No. 15).
               18
                             I.         Admit government attorney
               19
                             The FTC requests that the court admit government attorney Bradley Dax Grossman to
               20
                      practice in the District of Nevada for all matters in this district that are related to this action.
               21
                      (ECF No. 16). With respect to admission of a government attorney, the Local Rules provide in
               22
                      pertinent part:
               23
               24            Unless the court orders otherwise, any attorney who is a member in good standing
                             of the highest court of any state, commonwealth, territory, or the District of
               25            Columbia, who is employed by the United States as an attorney and has occasion
               26            to appear in this court on behalf of the United States, is entitled to be permitted to
                             practice before this court during the period of employment upon motion by the
               27            employing federal entity, the United States Attorney, the United States Trustee’s
                             Office, or the Federal Public Defender for this district or one of the assistants.
               28
                      LR IA 11-3.
James C. Mahan
U.S. District Judge
                1              The FTC has filed a proper motion under the Local Rules in which the FTC represents
                2     that Bradley Dax Grossman is “an attorney with the Federal Trade Commission, an agency of the
                3     federal government, and is a member in good standing of the bar of Massachusetts (Bar No.
                4     669358).” (ECF No. 16). Good cause appearing, the court will grant the FTC’s motion to admit
                5     Bradley Dax Grossman to practice in the District of Nevada.
                6              II.    Extend time
                7              On May 30, 2019, petitioner Daniel J. Treuden filed a petition to practice pro hac vice.
                8     (ECF No. 8). On June 10, 2019, Treuden filed a notice of corrected image which consisted of his
                9     certificate of good standing for the State Bar of California. (ECF No. 12). The next day, the
              10      court ordered Treuden to file a revised petition including the certificate of good standing within
              11      ten days. (ECF No. 13). Treuden did not file his revised petition until sixteen days later, on June
              12      27, 2019. (ECF No. 18).
              13               Treuden now requests that the court extend the filing deadline for his petition. (ECF No.
              14      15). Treuden represents that his petition required Richard Zeitlin’s signature, who was on
              15      vacation for nearly three weeks. (ECF No. 15). In consideration of Treuden’s difficulty in
              16      reaching Zeitlin, the court will exercise leniency and deem his petition as having been timely
              17      filed.
              18               Accordingly,
              19               IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the FTC’s motion to
              20      admit government attorney (ECF No. 16) be, and the same hereby is, GRANTED.
              21               IT IS FURTHER ORDERED that ATS’ motion to extend time (ECF No. 15) be, and the
              22      same hereby is, GRANTED.
              23               DATED July 2, 2019.
              24                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
